                  Case 19-12748-LSS            Doc 228      Filed 01/30/20        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                    Chapter 11
    In re
                                                                    Case No. 19-12748 (LSS)
    MELINTA THERAPEUTICS, INC., et al.,
                                                                    Jointly Administered
                    Debtors.1
                                                                    Related to Docket No. 215


                    NOTICE OF ADJOURNMENT OF OMNIBUS HEARING
                    SCHEDULED FOR JANUARY 31, 2020 AT 9:30 A.M. (ET)

            PLEASE TAKE NOTICE THAT the omnibus hearing scheduled for January 31, 2020 at

9:30 a.m. (ET) has been adjourned with permission of the Court to a date to be determined

during the week of February 3, 2020. The above-captioned debtors and debtors-in-possession

will file a notice of the date and time of the continued hearing once the hearing is scheduled.



                              [Remainder of Page Intentionally Left Blank]




1
      The Debtors and the last four digits of their respective taxpayer identification numbers are: Melinta
      Therapeutics, Inc. (0364); Cempra Pharmaceuticals, Inc. (5814); CEM-102 Pharmaceuticals, Inc. (4262);
      Melinta Subsidiary Corp. (9437); Rempex Pharmaceuticals, Inc. (6000); and Targanta Therapeutics Corporation
      (1077). The address of the Debtors’ corporate headquarters is 44 Whippany Road, Suite 280, Morristown, New
      Jersey 07960.
            Case 19-12748-LSS   Doc 228       Filed 01/30/20   Page 2 of 2



Dated: Wilmington, Delaware
       January 30, 2020

                                MCDERMOTT WILL & EMERY LLP

                                /s/ David R. Hurst
                                David R. Hurst (I.D. No. 3743)
                                The Nemours Building
                                1007 North Orange Street, 4th Floor
                                Wilmington, Delaware 19801
                                Telephone: (302) 485-3900
                                Fax: (302) 351-8711

                                – and –

                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                Joseph O. Larkin (I.D. No. 4883)
                                920 North King Street
                                Wilmington, Delaware 19801
                                Telephone: (302) 651-3000
                                Fax: (302) 651-3001

                                – and –

                                Ron E. Meisler
                                Albert L. Hogan III
                                Christopher M. Dressel
                                155 North Wacker Drive
                                Chicago, Illinois 60606-1720
                                Telephone: (312) 407-0700
                                Fax: (312) 407-0411

                                Proposed Counsel to Debtors
                                and Debtors-in-Possession




                                          2
